         Case 1:18-cr-00598-DLC Document 21 Filed 11/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA,            :
                                      :
                -v-                   :                   18cr598 (DLC)
                                      :
 JULIO PALERMO,                       :                        ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On October 26, 2020, defendant Julio Palermo filed an

emergency motion to modify or reduce his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A). 1      Accordingly, it is hereby

     ORDERED that the Government shall submit a response to the

October 26 petition by December 1, 2020.

     IT IS FURTHER ORDERED that, in its response, the Government

shall advise the Court whether Mr. Palermo’s medical condition

is being treated effectively at his facility.

     SO ORDERED:

Dated:      New York, New York
            November 11, 2020


                                            __________________________
                                                    DENISE COTE
                                           United States District Judge




1 The October 26 petition was received and docketed by this
Chambers on November 10, 2020.
